Order filed November 6, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00927-CV
                                   ____________

                 STEPHANIE LYNN CHATHAM, Appellant

                                        V.

                   BLAKE DWAYNE DOOLAN, Appellee


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-241661

                                     ORDER

      This appeal is from an order signed October 23, 2018. Appellant filed a
notice of appeal on October 23, 2018. Appellant filed a Statement of Inability to
Afford Payment of Court Costs in the trial court.

      No contest was filed. “A party who files a Statement of Inability to Afford
Payment of Court Costs cannot be required to pay costs except by order of the
court as provided by this rule.” See Tex. R. Civ. P. 145(a). Appellant has not been
ordered to pay costs pursuant to Rule 145.
      Accordingly, the Fort Bend County District Clerk is directed to file the
clerk’s record within 30 days of the date of this order.

      The official court reporter for the 328th District Court is directed to file the
reporter’s record within 30 days of the date of this order.

                                       PER CURIAM